IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 06—55-M—DWM
Plaintiff,
Vv. ORDER
JERALD ELMO BROBST,
Defendant.

 

 

Defendant Jerald Elmo Brobst’s Motion for Early Termination of
Supervision is now before the Court. (Doc. 131.) Having considered the factors in
18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant’s arguments, the
Court is satisfied that early termination is warranted by “the interest of justice.” 18
U.S.C. § 3583(e)(1).

Accordingly, IT IS ORDERED that Defendant’s motion (Doc. 131) is
GRANTED. As of the date of this Order, Defendant’s supervision is terminated.

ec
DATED this_@_ day of July, 2021.

 

Donald W. Molldy. District Judge
United $tates District Court
